Case 1:17-cr-00722-VSB Document 280

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Vv.
SAYFULLO SAIPOV,

Defendant.

 

Filed 02/18/20 Page 2 of 2
lUsDC SDNY -
DOCUMENT

ELECTRONICALLY FILED
DOC #:

1B SEE MM ED:

G1) 17 Cr. 722 (VSB) -

  
  
 
    

 

ORDER

Upon the request of the defendant, Sayfullo Saipov, by his counsel, David
Patton, Esq. at the Federal Defenders of New York, and with good cause it is hereby

ORDERED that the Bureau of Prisons (Metropolitan Correctional Center) and
‘the United States Marshals Service accept the following clothing for Mr. Saipov,
Register Number 79715-054, and permit him to wear it for appearances at trial and
during jury selection, beginning February 19, 2020:

1. three shirts;

. two pairs of pants;
. two ties;

. one belt;

. one suit jacket;

. one pair of shoes; and

“a &G Oo OB UO

. one sweater.

cp

Dated: February \, 2020
New York, New York

SO ORDER wb:

 
 

Hon. Vernon S. Broderick
United States District Judge

 
